Waste electrical and electronic equipment (debate)
(The next item is the report by Mr Florenz, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council on waste electrical and electronic equipment (WEEE) (recast) - C6-0472/2008 -.
rapporteur. - (DE) Madam President, Mr Potočnik, firstly I would like to thank all the kind people in this House and in the Commission who have helped me during this phase. The process has not been exactly straightforward. The cooperation with the Commission was excellent and I would like once again to give my sincere thanks to the team in my office who worked around the clock on this report.
The issue of electronic waste is not about implementing exaggerated environmental standards. On the one hand, it is true that these are environmental standards, but on the other hand, this also concerns the question of safeguarding our supplies of raw materials in Europe. We all know that in the foreseeable future raw materials will be in short supply. What use are advanced technologies if we no longer have any raw materials?
Therefore, we also need to look at this report from an economic perspective and then it unfortunately becomes clear that we are weak in a number of areas. The European countries have varying collection rates. The countries in the north are the best, with a rate of 16 kg per head of population. The worst performer is the country where my name comes from, where only 1 kg per year is collected. With rates of 16 kg and 1 kg, it is important not to keep quiet about those countries with a good record, but we also need to name and shame the poor performers and I intend to do that.
We must finally introduce uniform criteria in this directive, because these have been lacking until now. Every country is doing what it wants and using its own definitions. This is why it is not really possible to bring the countries with such poor collection rates before a court, because they are acting correctly according to their own standards. The situation in the European Union must change, because we are living in an internal market. Sometimes we seem to have forgotten that.
We must not give up the huge benefits that the European Union can bring. This is why it is right that this piece of Swiss cheese which is full of holes is finally being transformed into something consisting of more cheese and fewer holes. The Commission is now on the right track, but unfortunately it has neglected to carry out checks in recent years. I would have liked to have seen greater commitment from the Commission in this respect. However, that is in the past and we hope that the future will be better. It really is not easy when the Member States go their own way and even my own country is not exactly biddable.
We are right to define the collection targets more clearly. We are right to put a stop to illegal exports. The examples I can give would make your hair stand on end. In a large port in one country, 420 containers containing high-quality electronic waste were checked and 360 of them were illegal. Our children will be asking us very uncomfortable questions, if we cannot finally bring this situation under control. One tonne of circuit boards contains 200 grams of gold, while one tonne of ore contains only 2 grams of gold. We cannot afford to go on in this way in future and I hope that the citizens of Europe will become more aware of these economic issues.
This is why we want a more dedicated collection system. Specifically, we want it to be possible for small appliances, which can easily be thrown into the dustbin, to be handed in free of charge. We can put in place exceptions for very small businesses, but as a general rule we must make it easier to hand in electronic devices, rather than putting them in the dustbin, because we need the valuable raw materials. That is our main goal.
We must also stop illegal shipments and change the scope of the directive. Today, if you manufacture a lamp, you have to register it in all 27 Member States in order to be able to sell it, simply because of the waste directive. The system must be brought up-to-date and made more attractive. We are on the way to achieving this.
Member of the Commission. - Madam President, I would also like first to thank Parliament, and in particular the rapporteur, Mr Florenz, and his team, the shadows and the Committee on the Environment, Public Health and Food Safety, for their hard work.
Their commitment and interest in this matter is reflected in the amendments that were adopted in committee and tabled in recent weeks. I am pleased to see that many amendments fully support the objectives of the Commission's proposals on the directive on waste electronic and electrical equipment, namely: to fully reap the environmental benefits of the WEEE Directive by setting ambitious collection and recovery targets that are realistic for all the Member States; to strengthen implementation and enforcement by establishing detailed rules to fight illegal exports of EU waste; and to reduce unnecessary administrative burdens significantly for European producers through reinforced cooperation among national authorities.
By strengthening the WEEE Directive we can make an important contribution towards becoming a resource-efficient recycling society. We are talking about the fastest growing waste stream in Europe, and one with huge potential for reducing our dependence on imported or virgin raw materials.
Based on this very positive background of broad agreement between Parliament and the Commission, let me make some introductory comments on the three specific issues.
The Commission is pleased that Parliament fully accepts the ambition level and starting date for the new collection target. It is ambitious in order to benefit our environment and increase the resource efficiency of our economy, and it is achievable for each Member State, which is also important. The committee proposes to define the target in a new way by mentioning the ultimate goal - collecting a proportion of the WEEE generated - explicitly in the wording. The Commission can agree to this approach if an appropriate methodology to calculate the WEEE generated is established. The Commission is willing to contribute to coming up with this methodology, as proposed by the committee.
Concerning the scope of the directive, it is proposed that the link between derogations to the WEEE Directive be abolished. This is acceptable to the Commission, because the principle objective of the Commission proposal in this area was to clarify, but not to change, the scope of the WEEE Directive.
Finally, concerning photovoltaic models, which are one specific issue within the matter of the scope of the directive, the Commission proposes to exclude them specifically from the scope of the directive which, as you know, is in line with the committee's proposal and the current directive. However, we are aware of the increasing number of concerns relating to the potential environmental impact of solar panels, particularly in their waste phase. A voluntary agreement recently submitted by the solar panel industry clearly fails to meet the criteria for such agreements.
An evaluation of the agreement by the Commission's services will be published very soon. We clearly need to assess properly the environmental risks and opportunities of the disposal of solar panels before considering their inclusion in the scope of the WEEE directive.
To conclude, as you know, the new WEEE Directive was proposed under the recast procedure, which combines the requalification of existing texts with designated new or amended elements. We still believe that, when the recast procedure is used, we should in principle respect the agreed rules of the procedure. Only those elements have been truly impact-assessed. However, we sympathise with the intentions, and agree with the direction, of certain amendments which were tabled by the committee.
I am now curious to listen to your debate on the proposal and the proposed amendments, and will make further comments, on behalf of the Commission, in my closing remarks.
Madam President, firstly I would like to thank Mr Florenz for his highly pragmatic approach to this subject and for his stamina. I would like to start with a question for Mr Potočnik. You say that we must deal with the Member States in accordance with their ability to collect waste. It is true that the motto of the European Union is 'United in diversity' but can it really be right that one Member State collects 16 kg of waste per head and another only 1 kg? Is this not a misinterpretation of diversity?
I am calling on you openly to take a stricter approach on waste with the Member States. We are busy adopting regulations here in Parliament while the Member States are doing what they want. This must not happen in future. I would like to remind you about the interview you gave during the waste crisis in Naples. Italy was condemned at the time and there is still no proper plan on the table. You need to be stricter. It is the function of the Commission, in its capacity as the custodian of the treaties, to remind those Member States which are lagging behind about their obligations.
In this area, we have a rapidly growing market and the future of Europe will depend on how we manage this waste problem. We need the Member States to implement the regulations properly. If they are too lax in this respect, then we will not be able to make progress.
I would have liked to have asked you to set realistic targets, in particular with regard to the smallest companies, and to include consumers. It is clear that everyone must take on their share of the responsibility. However, we need to remind those responsible, and when it comes to the implementation this is the Member States, what their responsibilities are.
on behalf of the S&D Group. - (NL) Madam President, on the eve of the energy summit and at a time when the Commission and Parliament are placing a great deal of emphasis on energy efficiency and good management of our raw materials, this is the kind of directive which should effectively translate those fine ideas into practice. That is Parliament's ambition and with that in mind we have worked on our amendments. This is about an ever-growing mountain of waste, but not just about waste. Each of these electronic products contains several materials which we urgently need to recycle and reuse.
It is very clear that the first directive has failed to meet that objective. If we consider the fact that only one in three products is recycled or reused and that we do not even know where one in two of such products are to be found, then we have to set higher collection and better recycling targets. Above all, we should ensure that we curb exports of such products to the rest of the world. What we want, in fact, is for such products to remain here and for us to keep the raw materials. In addition, we have major ethical and ecological concerns about the way in which these products are being dealt with in developing countries, in particular.
In other words, Parliament wants clear and very specific targets. I would very explicitly like to thank my fellow members, the shadow rapporteurs and, of course, Mr Florenz, the rapporteur, for their excellent cooperation, thanks to which we have been able to table a coherent text. We are a Parliament that will stand firm in the negotiations with the Council. Council, be warned, because we really want to translate these ideas into practice.
For the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, it is extremely important that we put extra emphasis on illegal export and that we also enter the fray on small WEEE. This is extremely important. We have no one dumping large refrigerators by the roadside any more, but our small appliances are not being properly disposed of yet.
Commissioner, I have listened very carefully to what you said about photovoltaic panels. You know that my group has fought long and hard against these being granted a special exemption. We have not discussed photovoltaic panels here, but I will keep you to your word. You have said that you will carry out an evaluation and that that evaluation will form part of the debate with the Council on whether or not photovoltaic panels will be included. In any case, I ask my fellow members to wholeheartedly support the ambitious text before us today.
on behalf of the ALDE Group. - (BG) Madam President, Europe pays more than EUR 130 billion every year to import strategic metals to support its industry. This expense can be significantly reduced with the improved text of the European directive on waste electrical and electronic equipment, which we adopted by a large majority in the Committee on the Environment, Public Health and Food Safety in the summer.
This is why I must congratulate the rapporteur Karl-Heinz Florenz and the other rapporteurs for the exceptionally skilful and responsible job they have done. The compromise text, which will be presented to you today to vote on, marks an important step forward in the management of waste electrical and electronic equipment in Europe. Furthermore, thanks to the new, more ambitious specific target and the improved waste collection scheme with clearly highlighted responsibility, Europe can also resolve its important and, I would say, strategic problem. This is because a great deal of the waste electronic and electrical equipment in Europe contains precious metals such as gold, platinum, palladium, copper, nickel and others, which can be extracted and reused many times over. Just to give an example, in 2006, according to Eurostat data, European Union countries dumped almost 307 million tonnes of recyclable waste and equipment.
The report marks a significant advance not only in terms of the increased waste collection target, but also in terms of better environmental protection. This is why I call on all fellow Members to support the report in its entirety.
Madam President, ladies and gentlemen, we are trying in this endeavour to address the problem of the spiralling increase in waste electrical and electronic equipment, which is forecast to reach 12.3 million tonnes by 2020. The review of the directive is an excellent opportunity to put a stop to leaks of hazardous substances due to the lack of official collection points, irrational management and illegal shipments.
The basic problems we have to address are: firstly, the fact that, although 65% of waste electrical and electronic equipment on the market is collected separately, less than half is treated and declared and the rest ends up in the environment or is exported to third countries. Secondly, the current collection quota of four kilos per person per annum for waste generated by households does not reflect consumption in certain Member States and thus results in very low targets in some countries and excessively ambitious targets in others. Thirdly, there are different procedures for registering and recording output in various countries and, finally, commitments are not applied.
What we have done is this: firstly, we have broadened the scope to all waste, with just a few exceptions. Secondly, we have increased collection targets for this waste to 85% by 2016. Thirdly, we have set a separate target of 5% for re-use of complete electronic and electrical devices. Fourthly, the Member States must provide adequate resources for collecting waste from households. Fifthly, retailers should not only take this waste back when a new item is purchased; they should also collect very small volume waste.
The producer does not have to come from the country in which he wishes to register and, finally, we want close monitoring of shipments. Above all, however, what we need is to encourage the production of long-lasting appliances.
on behalf of the ECR Group. - Madam President, I would also like to express my thanks to all the shadow rapporteurs and the rapporteur for the work that has been done on this. The aims of the directive are clear, and my group is happy to support them in principle. WEEE is the fastest growing waste stream in Europe and we simply have to have an adequate directive to deal with it.
There are of course many details that still need to be dealt with here. Firstly, I want to mention the costs. Recycling, re-use and ultimate disposal are not cheap and not free. The 'producer-pays' principle is paramount. We must not impose a system that increases the costs for the general taxpayer, particularly in this era of fiscal consolidation.
Secondly, I want to emphasise the need to maintain flexibility for Member States. Yes, I totally agree: let us set challenging targets, but let us not confuse targets with compliance. Let us not be over-prescriptive in directing how Member States get there.
Echoing Ms Van Brempt, I also want to mention needs in relation to small WEEE. This is an area that has been sadly neglected. I think that the proposed ambitious targets will ensure that a larger percentage of smaller WEEE will be collected in the future. I look forward to that.
on behalf of the GUE/NGL Group. - (DE) Madam President, the amount of waste equipment is increasing dramatically. Millions of tonnes of electric and electronic waste are produced in the EU every year and this represents a genuine hazard for people and the environment.
I am pleased that the report by Mr Florenz recognises this problem and that we were able to introduce some pleasing improvements in the Committee on the Environment, Public Health and Food Safety which had the support of all the groups. The stricter export regulations for electric and electronic waste are important. I hope that you, ladies and gentlemen, will support this regulation which, above all, will help to protect the people in those countries which are affected.
However, I still do not agree with the exclusion of solar modules from the directive. I take a very critical view of the voluntary collection of items by producers. A few manufacturers use cadmium, which is a toxic substance, in their solar modules. The fact that modules are frequently removed by do-it-yourself enthusiasts presents an additional risk.
Nanomaterials can also be hazardous for people and the environment during the recycling process. Some nanomaterials come with clear instructions stating that they are damaging to health. Therefore, I am calling on the Commission to subject nanomaterials to a detailed investigation. If it is not possible to prove conclusively that these products are not hazardous, then they should not be allowed onto the market. This is why we have tabled two amendments together with the Group of the Greens/European Free Alliance and I would like to ask you to support them. These are Amendments 101 and 102.
Madam President, ladies and gentlemen, the measure under examination contains some critical issues that can only be resolved if they are discussed again at second reading.
In addition to unacceptable rules to the detriment of distributors and, down the supply chain, consumers, who will be obliged to recover old equipment and assess whether it can be reused, the collection rate is being raised from an already unrealistic 65% right up to 85%. Since waste management is a responsibility of the Member States, how can we force producers and distributors to recover 85%? If consumers dispose of equipment themselves by giving it away or reselling it, how can other people be held responsible for recovering it?
The text also lays down the obligation of recovering 5% of waste for reuse. That means going against the environment and consumer safety, because old, high-energy consumption and potentially dangerous equipment would be put back on the market. If the text remains the one adopted in committee and not the one with the amendments included, we will vote against it.
(PL) Madam President, waste electrical and electronic equipment represents the fastest-growing waste stream in the European Union. It is a problem which exists at many levels, because on the one hand it concerns protecting the environment and human health, and on the other it is about the effective management of resources and natural materials.
Revision of the directive on waste electrical and electronic equipment should give consideration to goals which are not only ambitious, but which are also more realistic from the point of view of the new Member States. In the new Member States, electronic equipment such as computers, televisions and refrigerators is changed much less frequently, and these appliances are used for much longer than in other countries.
The amendments tabled by the rapporteur represent a move towards solving the problem of disproportionate methodology and the unfavourable treatment of the European Union's new Member States. Such a system takes much greater account of market variances and differences in thinking between individual Member States.
I do think, however, that new regulations in this area should place greater emphasis on effective inspection of collections and the enforcement of legislation. Numerous irregularities occur in many countries, such as the creation of fictitious documentation of waste collections, for example, in a practice known as invoice trading. This is a common situation, in which false documentation is generated to certify the collection and processing of equipment, to overstate the weight of equipment processed, or to issue certification that different equipment was collected than was really the case. In addition, inadequate monitoring and inspection mean that in many countries a grey market is in operation, in which equipment collected is dismantled at sites other than treatment facilities. It is necessary to show determination in the prevention of such situations and not to allow similar practices to develop.
Madam President, I should like to point out to the Commissioner that, where I live, if I want to recycle any of my electrical goods, I have got to take them to a local council site myself. There are about four or five in my city and they are only open at certain times.
If I want to recycle cardboard, paper, plastics or glass, these are collected at the kerbside, from my home. If I want to recycle batteries, I can take my old batteries to any retailer. If we want to see the targets increased for waste electrical goods, we have to have more of that kind of collection. We have got to make it easier for the public to dispose of their electrical goods, and particularly small electrical goods.
When the target of four tonnes per person was set, it was totally inadequate. It was met too easily just by people recycling their fridges or their big electrical goods. We need a much more ambitious target in order to drive the market and to make sure that companies are set up which can strip the useful elements out of these goods.
Last week, Commissioner, you launched your resource efficiency strategy. This directive is part and parcel of that. It should be the norm that every item of electrical waste is collected and most of it recycled, not the exception. Unfortunately, in Europe, today it is the exception. Tomorrow it has got to be the rule. I am afraid we will never succeed in your long-term strategy of resource efficiency - tackling the problems Karl-Heinz has raised about the lack of raw materials - unless this directive works.
Madam President, [opening words lost as microphone switched off]...a recast directive but quite a few of us here worked on the original cast, and it is a good opportunity to close some of the loopholes and put in place the directive we always thought merited our attention. But because we want to ensure that we are properly recycling electrical goods, we want to close the loophole which is leading to so many electrical goods ending up in developing nations, being taken apart by children on bonfires and dumps.
To those manufacturers and producers who are writing to us now asking us not to support one or other amendment that aims to close these loopholes, I would say: let them come up with their suggestions. It is their products which are ending up in these dumps and they have to come forward with proposals to make sure it does not happen.
This also gives us a chance to finish some uncompleted business. Printer companies have a business model based on selling their printers relatively cheaply and getting their customers locked into a contract to keep buying expensive printer cartridges. They have a constant war with the remanufacturers, who take these printer cartridges and refill them with ink and sell them back to you for a fraction of the price.
Nearly 10 years ago we discovered that the printer manufacturers had hit upon a new means of advancing that war by using electronics to stop the printer cartridges being recycled: you fill them with ink and they stop working. So we inserted into the legislation Article 4 designed to ensure that you cannot place on the market products which cannot be recycled.
But the printer companies found a way around that. They lobbied one government after another and they said that printer cartridges can be regarded as consumables, not as waste electrical and electronic equipment (WEEE). So we are left now with a position where printer cartridges in some Member States are regarded as WEEE, in some others not.
This is the chance to close that loophole to make sure that we have more competition on the market and to encourage proper recycling. I look for the support of colleagues for those amendments.
- (CS) Madam President, it is beyond doubt that this directive marks a step in the right direction, as it tries to change the quantitative collection targets, to establish rules for the cross-border transportation of electrical and electronic equipment, and to harmonise the administrative steps applying to mandatory subjects in order to reduce bureaucracy.
It is because of the excessive bureaucracy that I reject product definition at the EU level, even with regard to the possible enforcement of stipulated obligations by Member States. In this case, we should be guided by the principle of 'if it ain't broke, don't fix it'.
As far as the scope of the directive is concerned, I personally prefer a limited scope, because I am concerned that an open scope would include equipment that cannot feasibly be recycled or equipment with a long working life, thereby putting at risk the fulfilment of the agreed collection targets. In this case, I take the view that we should not only be ambitious in setting targets, but above all realistic, and we should not place a greater burden on local authorities.
Madam President, mobile phones, phone chargers, play stations, cameras, saunas, thermometers, refrigerators, freezers, toasters, kettles, microwaves, irons, air fresheners, clocks, watches, electric toothbrushes, DVD players, vacuum cleaners, children's toys, video games, medical devices, televisions, remote controls, calculators, heaters, tumble dryers and washing machines.
Well, that is just to name a few, because all of these appliances and many more will undoubtedly rise in price as a result of this waste directive. And to think that the European Union is prepared to pile this legislation on just at a time when we are in the depths of a recession and when people are struggling to make ends meet!
I therefore encourage everyone in this Chamber to show sympathy with the hardworking taxpayers and with small-to-medium-sized businesses and put this prospective law in the waste bin.
(The speaker agreed to take a blue-card question under Rule 149(8))
Madam President, Mr Nuttall tells us that the requirement to recycle electrical waste puts up the price of products.
Can he then also tell us who - if not the producer - should pay for the disposal of those products? Why is he so against council taxpayers, ratepayers and local governments across Europe, in his own country and elsewhere, who have to bear the burden of dealing with such waste, which he says the producer should not have to pay for?
Madam President, I too enjoy my jousts with Mr Davies. It seems that we have these little jousts on every speech that I give. He knows as well as I do where the cost will lie - it will end up with the taxpayer having to fund this. At the moment, we are in the depths of a recession the like of which we have not seen since the 1930s. I am standing up for hardworking taxpayers.
Secondly, the real point here is that this should be done at national level by people - by politicians - who are accountable to the electorate, not by a Commission that meets in secret and is accountable to nobody. That is the key.
(The speaker agreed to take a blue-card question under Rule 149(8))
(DE) Madam President, I would like to address my fellow Member by name, but unfortunately I do not know who he is, because I have never come across him before in the debate on electronic waste. Perhaps I do not recognise you because you have a new haircut. However, what answer do you plan to give the citizens when it emerges in five or six years time that our raw materials have run out and have been discarded or are polluting our waters? You need to explain this.
My second point is as follows. Please read the directive. It says nothing at all about taxpayers having to fund the system. In fact, this is the responsibility of the producers. This system is now being tightened up and extended, which is the right thing to do. I would like to hear your response to these two points.
Madam President, first of all I will repeat what I just said. We all know where the cost ends up - where it always does. It does not necessarily have to say it in the directive, because it never does. You never tell people that you are going to put up tax. You never tell people that you are going to hit them in the pocket.
In my country, for example, it costs us GBP 50 million a day to be members of this club. The key to all of this is - and I go back to exactly what I said to Mr Davies - decisions should be made at nation-state level by politicians who are accountable to the electorate. The electorate of my country, Great Britain, cannot remove Commissioners. That is fundamentally undemocratic and wrong.
(FR) Madam President, Commissioner, what I have to say has been said many times over by my fellow Members.
At a time when Europe is considering a common strategy for its supply of raw materials and especially rare earths, we cannot overlook the huge potential that the intelligent recovery of our waste offers. Strengthening European standards so as to improve the functioning of the collection chain, solving problems relating to the leakage and illegal export of WEEE, and setting more ambitious collection targets: that is what should be at the heart of this legislation.
Let us not forget who is chiefly responsible for the success or failure of this legislation: the consumer. Empowering the public is crucial if we want to implement effective legislation. To this end, Mr Florenz, the eco-contribution, among other systems, has proved to be a very important tool. Of course, electrical and electronic equipment producers must become more involved in the collection and recycling system, but we cannot absolve the citizens of all responsibility for the waste they produce. Our citizens must become actors and not spectators in European environmental policy.
(IT) Madam President, ladies and gentlemen, I agree with much of what I have heard. I think this is an important, fundamental directive, and so we will of course vote for it. I am also convinced, however, that we need more detail on certain aspects and I hope that will be possible at second reading.
For example, I expect the Commission to carry out an impact assessment concerning the open scope of the directive because, although in theory it might appear to respect the environment more, I think it could give rise to problems at a practical level. Based on experience with the current directive, a closed scope gives greater certainty and makes the legislation easier to implement.
There are other aspects as well, in addition to this impact assessment. I think we have to be careful to ease the burden for producers, distributors and retailers. It is right that they should be involved and made to accept responsibility, but we must be careful not to overburden them, not least in terms of administrative requirements.
I think the instruments and criteria need to be adjusted to take the various national systems into account. Member States are not just good or bad. As we have heard and as we have already appraised - although I think we need to go into this area as well in greater depth - there are different systems and different circumstances in the Member States, which need to be carefully assessed so that no countries automatically benefit while others automatically lose out. We are therefore in favour of this directive, but we need more time and greater detail.
(FI) Madam President, the Commission has quite rightly produced both a resource efficiency agenda and a raw materials strategy, because raw materials and their use are becoming ever more limited, and at the same time their prices are rising.
We know that a regrettably large proportion of electronic waste, and, in particular, small waste items, such as mobile phones, have ended up in landfill, not just in the EU but also in third countries, and is ultimately incinerated. That is why this important tool is a good step in the right direction in the recycling of electronic waste, allowing us to guarantee better resource efficiency and the return of raw materials to producers.
Hopefully, in future we could progress towards a better system of reporting, with reference to this directive, so that we might actually know how well the different Member States and actors are implementing its aims. We need to give a guarantee of separate collection which is even better than the one proposed and set better and more ambitious targets for it. The directive is a good start, but I hope that in future we can transfer more responsibility from distributors to producers.
(ES) Madam President, our goals must be ambitious, but it must also be acknowledged that the rapporteur's proposal is not easy to apply with the situation that exists in each Member State. However, we in the Spanish delegation will support his proposal at first reading.
Nevertheless, we are in favour the cost of recycling and treatment being invoiced separately. We are going to vote against Amendment 52, which aims to delete Article 14(1), and in favour of Amendments 91 and 103. We believe that consumers have a right to know what this treatment costs and, moreover, that they should know: that motivates them to collaborate with the legislation itself and it is also positive in order for there to be a suitable amount of transparency in the commercial chain.
(HU) Madam President, my apologies for hesitating. I would like to thank Mr Florenz for his excellent professional work. Waste electrical and electronic equipment (WEEE) belongs to the fastest growing waste stream in the EU. We must do all we can to ensure its proper recycling not only to be able to prevent damage to the environment and health, but also to reduce the loss of raw materials. Based on the results of current impact assessments, 85% of WEEE is now collected but only 33% of this is treated properly in accordance with the requirements of the directive. Unfortunately, the outbound illegal shipment of waste from the European Union is large-scale, and for this reason it is important that the new directive be able to prevent this. Waste must be collected separately because this is how we can ensure that it is retained and sent for recycling within the Member State. Regrettably, experience to date has shown that Member States have not interpreted the current directive uniformly, and so I would like to suggest that in the future the guiding principle should not be classification into different categories but the directive should cover basically all electrical and electronic waste. I believe that the legislation is particularly important for the countries which acceded most recently as they still lag behind in the area of separate waste collection.
(SV) Madam President, we really do live in a wasteful society if we regard this as waste. Much of this scrap contains higher levels of gold and silver than is contained in the ore in a gold or silver mine. It is not a question of the cost of dealing with this. It is a question of pure profit. It will reduce our dependence on imports of important commodities and we will not be releasing heavy metals and other toxic substances into the environment. We will do nothing but gain if we process this waste; it should not even be referred to as a cost.
However, it is unfortunate that solar cells are exempt, for if we do not include them it will create an advantage for those solar cells containing cadmium and will distort competition within the industry. It would be better for solar cells to be included so that they are subject to fair competition, and alternatives to those containing cadmium will come onto the market sooner. We also need to vote in favour of the amendments that contain requirements for better checks on nanowaste. Finally, it is important that the Member States and the Commission now ensure that the export rules are tightened up and that they are complied with. We must put a stop to the export of waste to poor countries.
(LV) Madam President, I am one of those people who largely support the adoption of this document. I also support the approach that seeks to define a target for separate collection that varies according to the period concerned. In Latvia, we currently collect only 25% of the electrical and electronic equipment available on the market. That is too little. I also support the ambitious targets set in the Regulation, but at the same time, it makes me anxious that there may be great differences between Member States, and I therefore call upon the Commission and everyone concerned, including the Member States, to pay the utmost attention to monitoring the implementation of these documents. Of course, in Latvia we should like a somewhat smaller chance to make the targets: 45% by 2016 and 65% by 2020.
- (SK) Madam President, the amendment of the directive on waste electrical and electronic equipment has gone through an extensive consultation process in the relevant European Parliament committees. The text drawn up by the Commission has gradually been modified through the amendment proposals of the MEPs, and the current compromise version again places the problem of electronic waste collection further to the fore.
The version of Article 47 proposed by the Committee on the Environment is, in my opinion, a particularly beneficial amendment, because it enables the financial obligations of industry to be directed towards developing an electrical waste collection system, rather than implementing penalties for failing to achieve set objectives for collection. This may be particularly beneficial and useful in countries that have yet to create a sufficient infrastructure for collecting electrical waste.
I would also like to support the new Article 93, which responds to the fact that many liable persons, particularly internet retailers, are avoiding fulfilling their obligations. The new regulation attempts to deal with this problem in a sensitive and proper manner.
Member of the Commission. - Madam President, many honourable Members of this Parliament mentioned implementation, which is truly a problem. Unfortunately, it is not a problem in this area only, but a problem across the whole environmental spectrum. To be precise, I know my Treaty duty, and I intend to do it to the full.
We are also preparing a communication on implementation later this year, which would deal with the question of implementation in a more holistic way. We are already discussing it thoroughly together with the directorate, because I believe that this is one of the questions on which we should focus in the future, including, of course, in the proposals which we are discussing today. By the way, the recast proposal certainly facilitates implementation.
Secondly, the targets. It is of fundamental importance that we have ambitious targets. Many of you mentioned that this is the fastest-growing waste stream. Many of you mentioned that we are living in a world of electric and electronic devices, and this is something we certainly have to take into account when deciding on targets.
Thirdly, costs. Whenever we propose any proposal, we also have to take into account the burden of the costs and make things as simple as possible. However, I want to be clear that the real cost to our society and our economy would come if we were not to deal with these questions. That would be the real cost, to which in the longer term we would not be able to respond.
We published 14 days ago the so-called waste report. That very day I also visited Unicor, which is one of the hi-tech companies that recycle electrical and electronic waste. I was struck by what I learned and saw there. It is extremely important that we understand that, for example, the mobile phones we hold in our hands in our daily lives, actually contain precious materials, from gold to platinum to rhodium, which are extremely important for the future. If we continue now and always to extract raw materials, we will never see the end of things. I held in my hands 20 kilos of gold produced from mobile phones. It was very difficult to lift, but to be honest it was even more difficult to leave it!
Many of you mentioned the most important term to be addressed in this context, and that is resource efficiency. I have already mentioned this fact many times, but it is extremely important that we never forget it. According to UN data, in the 20th century the growth of our human population was four times, our output growth was 40 times, CO2 emissions 17 times, energy consumption 16 times, fish catches 35 times and water consumption 9 times. If anybody thinks it can continue like that in the 21st century then they are simply terribly mistaken.
We have to do things differently. That is why, as I mentioned, now that we are living in an ever more electric and electronic world, the proposal which is on the table today and which you will debate later, is extremely important for dealing with these questions. Many of you also mentioned better reporting and better sorting. All of this should be given our attention.
In conclusion I would just like to say that, after the first reading, I believe we have a good product, worthy to be worked on at second reading and finalised into something that I am sure will be even better.
rapporteur. - (DE) Madam President, Mr Potočnik, I support the final remarks that you made, in particular with regard to resource efficiency. However, over the next few months the focus of the entire decision-making process will be on you, because a common position will now have to be agreed on. You will have to negotiate with the Council and come to a decision and I must say to you that the Council has not moved one millimetre over the last seven months, and that was not the fault of the Belgian Presidency.
Some countries are very obstinate and, against the background of the unanimity in this House, I would like to ask the Members who have spoken so passionately today in favour of this report to go home and exert some influence on their governments and to explain that things will not be the same as they have been in the past.
I could mention the names of a few old friends who would really come to grips with this issue. Therefore, Mr Potočnik, I believe that we will need to have an intense debate over the next few months. You must continue to be tough with the Council. It is also important to point out that there is a clear desire for national regulations when it comes to waste policy.
However, that is counterproductive, because the internal market was born a long time ago and we now need to bring it up properly. It is not the entire internal market, but half of the internal market which is the problem. I would like to highlight once again that the ratio of 16 kg to 1 kg, as Mr Seeber has clearly stated, shows that we still have a great deal to do. However, if we can agree on this, then we will be on the right track.
Mr Potočnik, I have no doubt that you know what you have to do. I would like to emphasise the fact that you are doing an excellent job and we will continue to give you an occasional nudge, perhaps a little roughly, in the right direction.
The joint debate is closed.
The vote will take place today at 11:30.
in writing. - CS) The collection of electrical and electronic waste is a very topical issue at present. It is therefore highly necessary to update the directive covering this area. In my opinion, some of the amendments that will be voted on in the introductory block represent a very poor way of combining Commission proposals with the other proposals for facilitating the collection, sorting and recycling of the waste. On the contrary, even if they do not bring chaos to this issue, they do bring less light. Unfortunately, there is not much we can do at this stage of the issue in the final vote. It is interesting that the representatives of most political groups agree on many of the relatively decent amendments. If this agreement translates into support in the final vote, the resulting directive may support a dramatic increase in the collection of electrical and electronic equipment, as well as equipment that is easier to process. One of the key points is Article 14, paragraph 1, which - as long as Amendment 91 or the rather less clear formulation of Amendment 103 is adopted - could support the recycling and collection of electrical and electronic equipment. It is important for the overall effort to result in a directive that will clearly set out the obligations of the various bodies, while at the same time enabling the recycling process to be as effective as possible. From this perspective, the bizarre idea of sorting lighting equipment into several categories is not desirable, nor is the excessive number of exemptions for the entire category of large equipment.
in writing. - (CS) Waste electrical and electronic equipment is the fastest growing source of waste. It currently represents a significantly higher risk to the environment and public health than spent nuclear fuel. It was essential to revise the directive. A large amount of electronic waste is either not being processed in accordance with the current version, and ends up in dumps, or is illegally exported out of the EU. It is worrying that we have no idea what is happening to more than half of European electrical and electronic waste. This situation is unsustainable, since annual per capita waste output may rise from 4 kg today to 24 kg by 2020, unless collection and recycling targets are stipulated and complied with. The recycling of electronic waste can return more gold to the manufacturing process than is mined in the EU, and the same applies for other precious raw materials. I therefore unequivocally welcome the creation of new permanent jobs and particularly the reduction in the EU's dependence on imported precious raw materials. Nevertheless, I take a very dim view of the exemption for solar panels. In connection with the exemption for cadmium-telluride panels from the Restrictions on Hazardous Substances (RoHS) directive, it represents a further increase in the risk of environmental pollution by highly toxic cadmium, which the EU is combating in other legislative measures. There are lobbying interests behind this inconsistency, which does not reflect well either on the EU or on the European Parliament, and will consequently be of no benefit to European industry.
in writing. - I support today's WEEE report, but we must ensure that we do not place overly-burdensome regulations on already struggling SMEs and retailers. We must ensure that the burden to take back WEEE rests with the manufactures, not the retailers. I welcome the proposal of stronger provisions which seek to prevent illegal shipments of this waste and to close loopholes in the law. Currently, by declaring such equipment as 'used but functional EEE' and not WEEE, it can be illegally shipped to, and dumped in, third world countries. Of course, greater enforcement on behalf of authorities is also crucial, while electrical items should be recycled in accordance with the law in order to prevent the uncontrolled release of CFCs. Criminals often profit from illegal shipments, as traffickers involved in the scam often trick authorities by not labelling goods as electronics, by pretending they are for re-use, or by hiding them in the middle of a container for shipment. Unchecked shipments usually end up in Ghana, Nigeria, India or Pakistan. We need to work together on the second reading to ensure that this dangerous practice is stopped, and also to ensure that valuable European metals remain in Europe.
Waste electrical and electronic equipment (WEEE) represents the fastest-growing waste stream in the EU. The proper management of WEEE contributes to the re-use of some valuable resources, which has a particular impact on the environment, citizens' health and the creation of green jobs. According to the Commission's impact assessment, approximately 24 kg of WEEE/inhabitant/year are generated at the moment at EU level, only 65% of which is collected. Recycling WEEE will help create 5-7 times more jobs than in the incineration sector and 10 times more than in the storage sector. The revision of the directive has helped set new targets for collecting, recycling and re-using WEEE (recycling target of 50-75% - depending on the categories, which now number six instead of the initial 10 - and a new re-use target of 5%). It has also helped devise tougher measures for preventing the export of electronic waste to developing countries. The responsibilities of manufacturers, consumers and local authorities are defined more clearly to ensure environmentally friendly treatment. Electronic goods manufacturers will have to provide the funding for waste treatment, with a positive upshot in the form of compliance with ecodesign rules, thereby creating products which are easy to repair and recycle.
I believe that the proper disposal of waste electrical and electronic equipment (WEEE) is exceptionally important. Increasing the rate of separately collected waste is indispensable but it is important that the entire recycling process be monitored through appropriate documentation. Industry's responsible attitude is also required for this; the conduct of large manufacturing and processing companies must be controlled more efficiently. At the same time, it must be understood that Member States, mainly the newly acceded Member States, do not yet have an appropriate number of recycling facilities, and thus emphasis must be laid on developing these to guarantee that the WEEE collected is indeed treated properly.
in writing. - (HU) The current recast of the directive on waste electrical and electronic equipment is not only immensely important from the aspect of environmental protection and public health, but also from the point of view of resource efficiency, so frequently mentioned nowadays. It is common knowledge that numerous illegal WEEE shipments leave the European Union year after year, and so it is in the fundamental interest of our industry to ensure that Member States retain valuable raw materials within the borders of the European Union through the proper collection of WEEE, which is generated in increasing quantities, and, if possible, its recycling. Naturally, consumer habits vary from one country to another, and thus in the interest of successful collection this should not be overlooked when setting targets. In Hungary, for instance, the average consumer will not change his television within two or three years, and even if he did, he would be most likely to take it to his weekend house and not to the collection points. In view of all this, the rapporteur, having recognised this problem, managed to secure the acceptance of a broadly supported compromise which determined the basis of the collection targets not by the quantity of products placed on the market but by the quantity of electronic waste generated. Although numerous professional details still need to be worked out in this area, I believe this may be a good direction. This is especially so because in a contradictory manner even the Commission's impact assessment itself considers the original collection target realistic for the old Member States and not for the new ones.
The proposal for a directive on waste electrical and electronic equipment, in the form submitted by the Commission to the European Parliament, is unclear. This is why Member States can apply different interpretations to the types of equipment covered by this directive.
Furthermore, the Commission will have to establish a common methodology for determining the amount of waste generated in each Member State. However, the amount of waste generated depends on the specific features of the consumption market, products' different life cycles and the habits of the population in each state.
A reporting interval has not been stipulated either for calculating the amount of waste generated as a percentage. The added value offered by this directive lies in the potential health and environmental benefit. Proper management of electronic waste could help achieve a recycling rate of up to 50-75% and a re-use rate of 5%. Both electronic goods manufacturers and consumers need to assume their responsibilities in order to meet this target. Manufacturers will have to provide the funding for waste treatment, while consumers will have to dispose of electronic waste legally at treatment centres.
(The sitting was suspended at 11:10 and resumed at 11:30)